Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 7 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 now recites “wherein an ambient environment pressure was reduced while pressurizing the laminate.”  It is unclear what this recitation requires of the claim since it is recited in the past tense and because the method includes no step involving pressurizing the laminate.  For examination purposes, the Office will assume the limitation is merely a product-by-process limitation applicable to the laminate recited in the actual steps of the recited method.  Thus, to the extent that the prior art discloses a laminate structure that is no different structurally from one that was made in this manner, the Office will find the prior art to meet the claim limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0135292 to Buckingham et al. (“Buckingham”) in view of U.S. Patent Application Publication No. 2015/0064514 to Wu et al. (“Wu”). Regarding claims 1, 3, 6, 8, and 9, Buckingham discloses an all-solid battery comprising a layered, laminated, plurality of lithium battery cells, each of which includes an anode/electrolyte/cathode stack. Wu further discloses providing a protective outer layer to its battery, where the protecting outer layer should, among other things, provide good protection against ingress of oxygen, humidity, and other gas-phase elements, and good impact resistance. Buckingham at paragraph [0055]. Buckingham is silent regarding using a rubber material for this coating layer.
Wu is also directed to battery systems needing a shock-resistant outer layer. Wu discloses the use of rubber materials. Thus, Wu identifies rubber as a common battery casing material providing excellent impact resistance. Wu at paragraph [0018]. Accordingly, the person of ordinary skill in the art at the time of invention would have considered utilizing a rubber coating on the battery of Buckingham to be nothing more than the use of a commonly known alternative material for its intended/customary purpose in the art.
Regarding the specific range of elastic modulus and gas transmission coefficients, because Buckingham and Wu together identify having good resistance to gas transmission and excellent resilience in the face of impact, the Office finds that the recited range for those properties are within the ordinary experimentation the person of ordinary skill in the art at the time of invention would put into arriving at a material having excellent resistance to gas penetration and impact.
Similarly regarding claims 2, 4, and 10, the Office considers those parameters to be nothing more than obvious design choices to the person of ordinary skill in the art in arriving at an exterior coating layer excellent in impact resistance and at resisting gas penetration.
Further regarding claim 5, Buckingham discloses that its battery is all-solid, including its electrolyte. Buckingham is silent regarding the specific solid electrolyte used. Nonetheless, because sulfide-based materials are common solid electrolytes used in lithium batteries, use of sulfide-based solid electrolyte as the solid electrolyte of Buckingham is considered to be nothing more than the use of a commonly known material for its customary purpose to achieve a predictable result.
Claim 7 and 11-13 is rejected under 35 U.S.C. 103 as being unpatentable over Buckingham and Wu as applied above and further in view of U.S. Patent Application Publication No. 2012/0237834 to Ogasa (“Ogasa”). Buckingham discloses first providing a lamination of lithium battery cells (each of which is itself an anode/electrolyte/cathode lamination), but is silent regarding reducing the pressure in a space between the battery cell lamination and the exterior coating such that the exterior coating is adhered lamination and sealed. However, providing a battery assembly inside an exterior coating material pouch followed by application of vacuum to reduce the pressure in the space between the battery and the exterior material in order to seal the exterior coating around the battery thereby arriving at a sealed battery is a common method of sealing an exterior coating to a battery lamination. Ogasa at paragraph [0150]. Accordingly, the Office finds that applying this technique as an approach to seal an exterior coating layer around the battery lamination of Buckingham to be nothing more than the use of a commonly known alternative method to achieve a predictable/expected result.
Regarding the newly added limitation regarding how the laminate was made, it does not appear pressurizing the laminate under a reduced ambient pressure would lead to a laminate of different structure than the laminate disclosed in Buckingham, thus it is found Buckingham meets this claim limitation.
Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive. Regarding the obviousness rejection of claims 1-6 Applicant argues that none of the references specifically disclose a gas transmission coefficient or modulus of elasticity for the exterior coating layer.  The rejection of the claims, however, does not rely on any such disclosure.  Instead relying on the disclosure in Buckingham regarding the benefit of a material being a barrier to the ingress of gaseous contaminants, of the desire for the outer layer to having excellent resilience in the face of impact.  Applicant has not explained why this first teaching would not lead the person of ordinary skill in the art at the time of invention to ensure a battery exterior coating layer has a low gas transmission coefficient to prevent ingress of gaseous contaminants.  Nor has Applicant explained how this second teaching would not lead the person of ordinary skill in the art at the time of invention to optimize a modulus of elasticity of the layer in order to ensure it is sufficiently resilient upon impact.
Regarding the newly added feature of claim 7, it does not appear to require any additional method steps, because it is written in the past tense.  To the extent that Applicant can construe the claim limitation, it appears that pressurizing the laminate via a reduced ambient pressure would not lead to a structurally different laminate than the one disclosed in Buckngham.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727